Citation Nr: 1725429	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-49 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for lumbar spine strain, degenerative disc disease, and spondylosis (lumbar spine disability), in excess of 20 percent for the period from August 15, 2013 to July 12, 2016, and in excess of 40 percent for the period from July 12, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1979 to December 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spine strain, degenerative disc disease, and spondylosis, initially assigning a 10 percent disability rating effective January 1, 2002.  

In a May 2014 decision, the Board denied the appeal for a higher initial rating for the lumbar spine disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted the Parties' Joint Motion for Remand (JMR), vacated the May 2014 Board decision, and remanded the issue on appeal to the Board for additional action.  In August 2015, pursuant to the July 2015 JMR, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA examination.  

In February 2016, the Board denied an initial disability rating in excess of 10 percent for the lumbar spine disability for the period from January 1, 2002 to August 15, 2013, and granted a higher 20 percent rating for the period from August 15, 2013.  The Veteran again appealed the February 2016 Board decision to the Court.  In February 2017, the Court granted the Parties' JMR, vacated the February 2016 Board decision to the extent that it denied an initial rating in excess of 20 percent for the lumbar spine disability for the period from August 15, 2013, and remanded the issue on appeal to the Board for additional action.  The February 2017 JMR noted that the Veteran does not contest the February 2016 Board decision to the extent that it denied an initial rating in excess of 10 percent for the period from January 1, 2002 to August 15, 2013.  Accordingly, the issue of a higher rating than 10 percent for the lumbar spine disability for the period from January 1, 2002 to August 15, 2013 is not before the Board on appeal.

The February 2016 Board decision also remanded the issue of entitlement to a separate compensable disability rating for neurologic manifestations of the service-connected lumbar spine disability.  Pursuant to the February 2016 Board Remand, and after providing the Veteran with VA examinations, in July 2016, the AOJ granted service connection for right and left lower extremity radiculopathy, and assigned an initial rating of 10 percent for each lower extremity for the period from January 24, 2012 to July 12, 2016, and a 30 percent rating for each lower extremity for the period from July 12, 2016.  The Veteran has not appealed the ratings for the right and left lower extremity radiculopathy; thus, the Board currently does not have jurisdiction over the issues of higher initial ratings for the right and left lower extremity radiculopathy.  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); see also 38 U.S.C.A. § 7105 (b)(1) (2016).  If the Veteran wishes to file a notice of disagreement regarding the disability ratings assigned for the right and left lower extremity radiculopathy, he has until July 21, 2017 to file an appeal.

In the July 2016 rating decision, the AOJ also granted a higher 40 percent disability rating for the lumbar spine disability for the period from July 12, 2016, thus creating a "staged" initial rating for different periods.  Although a higher initial disability rating has been assigned for the lumbar spine disability for part of the  appeal period, as reflected in the July 2016 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for the entire rating period from August 15, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Pursuant to the February 2017 JMR, the appeal is REMANDED to the AOJ.


REMAND

Lumbar Spine Disability Rating from August 15, 2013

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

As stated above, pursuant to the February 2017 JMR, the Court vacated the February 2016 Board decision to the extent that it denied an initial rating in excess of 20 percent for the lumbar spine disability for the period from August 15, 2013.  In reaching this decision, the JMR reached the agreement that the Board failed to ensure substantial compliance with a prior August 2015 remand order.  Specifically, the JMR noted that the August 2015 Board remand instructed the AOJ to schedule a VA examination in order to determine the current level of severity of the lumbar spine disability and emphasized that a complete rationale for all opinions expressed must be provided.  

The February 2017 JMR noted that the October 2015 VA examiner opined that it was not possible to assess or confirm whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, or to express any such additional limitation in terms of additional range of motion because the VA examiner was not a witness to the episodes.  The February 2017 JMR reached agreement that the October 2015 VA examiner provided an inadequate rationale to support the inability to provide an opinion regarding the degree of the Veteran's loss of range of motion during a flare-up and failed to indicate what diligence was exercised in seeking from the Veteran information about the degree of loss of range of motion during flare ups; therefore, the February 2017 JMR agreed that there was not substantial compliance with the August 2015 Board Remand.  

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, the Board is remanding for further VA examination with opinion.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.  Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

With respect to the period from August 15, 2013 to July 12, 2016, the examiner should express an opinion concerning whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, or when the joint was used repeatedly over a period of time, and express any such additional limitation in terms of additional range of motion, and whether such limitation of motion amounts to forward flexion of the thoracolumbar spine to 30 degrees or less, or amounts to favorable ankylosis of the thoracolumbar spine. 

With respect to the period from July 12, 2016, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, and whether such limitation of motion amounts to unfavorable ankylosis of the entire thoracolumbar spine.  



If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In providing this explanation, it is insufficient for the examiner to state that the Veteran was not experiencing a flare-up or repeated use over time at the time of examination.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or thorough and adequately explain why it is not feasible to render such an opinion.  The examiner should also indicate what diligence was exercised in seeking information ups from the Veteran about the degree of loss of range of motion during flare or with repeated use over time.  

2. Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

